Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaishi US 2010/0295110 A1 in view of Chen et al. US 2021/0391530 A1.
Regarding claims 1, 3, 4 and 6-10, Takaishi discloses:
A method for fabricating a semiconductor device (Figs. 2 and 3), comprising:
forming a first patterned mask (11 para 0047) on a first layer (31), wherein the first patterned mask comprises a first slot extending along a first direction;
forming a second patterned mask (12 para 0047) on the first patterned mask, wherein the second patterned mask comprises a second slot extending along a second direction and the first slot intersects the second slot to form a third slot (13 para 0048); and 
forming a capacitor contact plug (33) in the third slot.
Takaishi does not disclose:	
forming a first inter-metal dielectric layer on a substrate;
forming a first metal interconnection in the first IMD layer;
forming a second IMD layer on the first IMD layer and the first metal interconnection; 
forming a patterned mask on the second IMD layer and overlapping the first metal interconnection;
removing the second IMD layer through the third slot to form a contact hole; and
forming a conductive layer in the contact hole to form a second metal interconnection for electrically connecting the first metal interconnection.
Chen discloses a publication from a similar field of endeavor in which:
forming a first inter-metal dielectric layer (316c) on a substrate (302);
forming a first metal interconnection (320a and/or 318b) in the first IMD layer;
forming a second IMD layer (316d) on the first IMD layer and the first metal interconnection; 
forming a second metal interconnection (320b and/or 318c) overlapping the first metal interconnection (refer Figs. 3 and 4).
removing the second IMD layer through an Ion Beam Etch process to form a contact hole (paras 0036-0037); and
forming a conductive layer (320b and/or 318c) in the contact hole to form a second metal interconnection for electrically connecting the first metal interconnection (paras 0036-0037).
	It would have been obvious to one skilled in the art to employ the masking process of Takaishi, using the first and second pattern mask forming a third slot, as an alternative process to IBE of Chen, for etching the second IMD layer and the second metal interconnection since a highly reliable contact plug with decreased contact resistance particularly in those that require higher aspect ratios can be achieved.
	(claim 3) as in the combination of claim 1; Takaishi: Figs. 3E and 4A-4M patterning MTJ stack on the second IMD layer and metal interconnection.
 (claim 4) paras 0071 and 0081.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaishi/Chen, as applied to claim 1 above, in view of Kosaka US 2012/0028465 A1.
Regarding claim 5, Takaishi does not disclose:
wherein the first patterned mask comprises a metal mask.
Kosaka discloses a publication from a similar field of endeavor in which:
a patterned mask (14,20) comprising a metal mask (Fig. 2; paras 0004 and 0007).
It would have been obvious to one skilled in the art to employ the metal mask of Kosaka as the first patterned mask of Takaishi in order to adjust the etch selectivity of the underlying IMD the metal mask.

Response to Arguments
Applicant's arguments filed 11/03/2022 have been fully considered but they are not persuasive. To clarify, albeit Takaishi’s disclosure is directed towards forming a contact plug intended for capacitor structures and Chen’s disclosure is directed to electrical connections between wirings, both teachings result in conductive interconnections where the combination to alter the process IBE process of Chen with the masking process of Takaishi results in high density/high aspect ratio connections. Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894